Citation Nr: 0829409	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  97-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a rating in excess of 60 percent for 
herniated nucleus pulposus of the lumbar spine (previously 
diagnosed as low back pain syndrome).

3.  Entitlement to an initial disability rating in excess of 
10 percent for major depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) located in San Juan, 
Puerto Rico.  In an April 1996 rating decision, the RO 
continued the veteran's noncompensable disability rating for 
his low back pain syndrome and declined to reopen a claim for 
service connection for a psychiatric disorder.  An August 
1997 rating decision increased the veteran's disability 
rating for his low back pain syndrome to 40 percent.  In a 
December 1998 rating decision, the RO denied service 
connection for a cervical spine disorder.  In an October 1999 
rating decision, the RO continued the veteran's 40 percent 
disability rating for low back pain.  In a July 2000 rating 
decision, the RO denied the veteran's claim for total 
disability rating based on individual unemployability (TDIU).   

The veteran testified at RO hearings in July 1997, March 
1999, and April 2001; the latter hearing was scheduled in 
response to a January 2001 Board remand. Copies of the 
hearing transcripts are associated with the claims file.  

In an August 2002 decision, the Board reopened the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder.  In November 2003, the Board remanded the issues of 
entitlement to service connection for a psychiatric disorder 
and cervical spine disorder, entitlement to a disability 
rating in excess of 40 percent for his service-connected low 
back pain syndrome and entitlement to a TDIU rating.  

In an April 2005 rating decision issued in June 2005, VA 
recharacterized the veteran's low back disability as 
herniated nucleus pulposus of the lumbar spine and assigned a 
60 percent rating effective October 17, 1995, a temporary 
total rating for convalescence following surgical treatment 
under 38 C.F.R. § 4.30 from December 12, 1995 through January 
31, 1996, and a 60 percent rating thereafter.  

In February 2006, the Board granted a TDIU rating and 
remanded the issues of entitlement to service connection for 
a psychiatric disorder, entitlement to service connection for 
a cervical spine disorder and entitlement to a disability 
rating in excess of 60 percent for the veteran's herniated 
nucleus pulposus of the lumbar spine.  

In a November 2007 rating decision issued in March 2008, the 
RO granted service connection for major depression and 
assigned a 10 percent disability rating.  The veteran filed a 
notice of disagreement (NOD) with this disability rating in 
March 2008.

The issues of entitlement to service connection for a 
cervical spine disorder and entitlement to a disability 
rating in excess of 60 percent for the veteran's herniated 
nucleus pulposus of the lumbar spine are addressed in this 
decision.  

The issue of entitlement to an initial rating in excess of 10 
percent for major depression is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's cervical spine disorder is related to service.

2.  The veteran's service-connected herniated nucleus 
pulposus of the lumbar spine (previously diagnosed as low 
back pain syndrome) has not been manifested by ankylosis of 
the entire spine or residuals of a vertebral fracture with 
cord involvement.   


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).    

2.  The criteria for a disability rating in excess of 60 
percent for herniated nucleus pulposus of the lumbar spine 
(previously diagnosed as low back pain syndrome) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5293 
(2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, here, the presence of notice of 
this element is of no consequence since it is no longer 
required by law.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied by way of a 
letters sent to the appellant in September 2001, April 2004 
and March 2006 that fully addressed all four notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's 
and VA's respective duties for obtaining evidence.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a November 2007 supplemental statement of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for a cervical spine disorder is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In terms of the veteran's claim for a disability rating in 
excess of 60 percent for his lumbar spine disability, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The Board acknowledges that the letters sent to the veteran 
in September 2001, April 2004 and March 2006 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  In this case, the veteran was provided with 
correspondence regarding what was needed to support his claim 
for increase.  Specifically, he was informed that he needed 
to show that his disability has gotten worse, and that the 
appropriate evidence would include statements from friends 
and relatives who were able to observe and describe the ways 
in which is had gotten worse.  In addition, a July 1996 
statement of the case and December 2001 and November 2007 
supplemental statements of the case provided the veteran with 
the criteria necessary for entitlement to higher disability 
ratings for disabilities of the lumbar spine.  Moreover, in 
his November 2004 VA examination, the veteran was prompted to 
inform the examiner how his back disorder symptoms affected 
his employment and daily life.  Based on the above, any 
notice deficiencies with regard to the holding in Vazquez do 
not affect the essential fairness of the adjudication.  For 
this reason, no further development is required regarding the 
duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records, SSA records and examination reports, non-VA medical 
records and lay statements have been associated the record.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before a hearing officer at 
the RO.  The appellant was most recently afforded a VA 
medical examination in November 2004.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection - cervical spine disorder

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he hurt his neck in service when he 
was installing a telephone post which fell on him, hitting 
his shoulder and injuring his back and neck and that his 
current cervical spine condition is a result of this fall.  
At the veteran's March 1999 RO hearing, he testified that the 
telephone pole landed on top of him after it hit his 
shoulder, and that he was alone when the fall occurred.  He 
further testified that his cervical spine condition began in 
1985.  In the alternative, the veteran had contended that his 
cervical spine condition is secondary to his service-
connected lumbar spine condition.  

Service treatment records do not show treatment for or 
diagnosis of a cervical spine disorder.  The veteran's 
separation Report of Medical Examination does not show a 
cervical spine disability and he did not report neck or 
cervical spine problems in his separation Report of Medical 
History.  A VA medical examination performed in May 1970 did 
not reflect any diagnosis of or treatment for a cervical 
spine disorder.

The first post-service records showing a neck problem are 
June and August 1985 VA medical records reflecting that the 
veteran complained of neck pain and reported that he had 
injured his neck in Vietnam in the service.  Upon 
examination, the veteran's neck had full range of motion, 
some tenderness of the C1 spinal process, and no tenderness 
of the paracervical muscles.  There were no spasms and no 
masses. 

VA medical records in August 1996 reflect a diagnosis of 
herniated nucleus pulposus at C6-7.   In December 1996, the 
veteran underwent an anterior C7 discectomy and fusion.  

A May 2000 VA spine examination report shows that the veteran 
indicated that he had injured his neck in a fall while in 
service in 1969.  Upon examination, the diagnosis was status-
post cervical fusion and laminectomy of C6-7 with no evidence 
of radiculopathy.  

A February 2001 private medical record shows that the veteran 
complained of neck pain which had been present for many 
years.  The diagnostic impression was chronic cervical strain 
with status post laminectomy.  

An April 2001 VA spine examination report shows that the 
veteran reported that he hurt his neck while in the service 
on active duty.  The veteran indicated that he had severe 
cervical spine pain about four to five times over the 
previous year.  The diagnosis was status post C6-7 cervical 
spine laminectomy with bone fusion due to herniated nucleus 
pulposus.  The examiner noted that the veteran's service 
treatment records reflected no cervical spine problems.  In 
addition, the veteran had indicated that he did not have any 
back problems on his separation examination report, and that 
on his first VA examination in February 1970, he did not 
complain of cervical pain and did not give a history of a 
fall in service.  The examiner also noted that the veteran 
did not report cervical spine pain at his VA examination in 
December 1995.  The examiner opined that the veteran's 
present cervical spine condition was not related or secondary 
to an alleged accident in service or to his service-connected 
low back condition.  

VA and private medical records show ongoing treatment for the 
veteran's cervical spine condition.  However, none of these 
records provide a nexus between the veteran's current 
cervical spine condition and any incident during his time on 
active duty, or to his service-connected lumbar spine 
disability.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  The Board finds that there 
is no competent medical evidence to support a finding that 
the veteran's current cervical spine condition is related to 
his time in service or to his service-connected lumbar spine 
condition.  None of the examiners that have treated him for 
his cervical spine disability have linked it to any incident 
in service or to his lumbar spine condition.  In fact, the 
April 2001 examiner opined, based on the record, that the 
veteran's present cervical spine condition was not related or 
secondary to an alleged accident in service or to his 
service-connected low back condition.

As noted above, the veteran contends that he suffered a neck 
injury when a telephone pole fell and landed on his shoulder 
while on active duty.  This injury is not reflected in the 
veteran's service treatment records.  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal 
Circuit determined that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.

The Board must first consider whether the veteran is 
competent to provide this evidence.  Competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
veteran is not offering this contention in order to make a 
medical diagnosis, but instead is offering these statements 
as lay evidence for the purpose of establishing the 
occurrence of the in-service incident he describes when a 
telephone pole fell on him and hurt his shoulder.  He is 
competent to do so.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  
 
In terms of credibility, the veteran has reported that he had 
a fall in service and hurt his neck.  His service treatment 
records do not reflect a diagnosis of or treatment for a neck 
injury and the first post-service records showing a neck 
problem are not until 1985, approximately 15 years after his 
release from service.  In fact, at the veteran's March 1999 
RO hearing, he testified that his cervical spine condition 
began in 1985.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  While the Board acknowledges that the 
veteran has contended, and has reported to examiners, that 
his neck problems began with the in-service fall he 
describes, the Board finds the lack of evidence of an in-
service fall that injured the veteran's neck and of treatment 
for worsening symptoms after service to be more persuasive 
than the recollection of symptoms and an incident that 
occurred in the distant past.  

At his RO hearing, the veteran stated that a doctor had told 
him that his neck condition was initiated with the same fall 
that initiated his lumbar spine condition, indicating that 
these two conditions both began during service; however, 
nothing in the veteran's medical records confirms these 
assertions.  In addition, these statements cannot be used to 
convey his doctors' opinions, since a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
 
Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current cervical spine disorder and 
active service.  Thus, the preponderance of the medical 
evidence is against service connection for a cervical spine 
disorder.  Accordingly, the claim for service connection for 
a cervical spine disorder is denied.  

As noted, the veteran has contended he had a fall while in 
service which led to his current cervical spine disorder.  
However, even if these statements were considered credible, 
they are not competent to render an opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Increased rating - herniated nucleus pulposus of the lumbar 
spine

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran contends that the symptomatology of his service-
connected back disability is worse than is contemplated by 
his current disability rating.  

December 1995 VA medical records show that the veteran had a 
hemilaminectomy and discectomy at L5-S1.  A December 1995 VA 
spine examination report shows that the veteran had no 
posterior abnormalities or fixed deformities of the back.  
The diagnosis was low back pain syndrome with clinical 
bilateral radiculopathy and herniated nucleus pulposus.  

An August 1999 VA spine examination report shows that the 
veteran had no postural abnormalities or fixed deformities 
of the back. The diagnosis was low back pain syndrome with 
clinical bilateral lumbar radiculopathy.  A May 1999 
magnetic resonance imaging (MRI) study showed post 
laminectomy changed at the right L5 level with enhancing 
scar tissue surrounding the posterior and right lateral 
aspect of the thecal sac as well as the right S1 nerve root 
with discogenic disease at the L5-S1 level without disc 
herniation. 

A May 2000 VA spine examination report shows that the 
veteran had no postural abnormalities of the spine.  The 
examiner did not note ankylosis and the diagnosis was lumbar 
laminectomy of L5-S1 with L5 radiculopathy.  

An April 2001 VA spine examination report shows that the 
veteran had no postural abnormalities or fixed deformities 
of the back.  The diagnosis was status post right L5-S1 
lumbar laminectomy in 1995 due to a herniated nucleus 
pulposus and minimal degenerative joint disease and L4-L5 
mildly diffusing bulging disc without evidence of herniation 
or stenosis by computed tomography (CT) scan of September 
1995.

A May 2003 VA spine examination report reflects that the 
veteran had no postural abnormalities or fixed deformities 
of the back.  The diagnosis was low back pain syndrome and 
lumbosacral laminectomy time two due to herniated disc.  

An October 2004 VA neurological examination report reflects 
the diagnosis of status post lumbar laminectomy for 
herniated nucleus pulposus with residual right L4-L5, left 
S1 radiculopathy confirmed by electrodiagnostic studies by a 
civilian neurologist.

A November 2004 VA spine examination report reflects that 
the veteran had no postural abnormalities or fixed 
deformities of the back.  The diagnosis was status post 
lumbar laminectomy for herniated nucleus pulposus with 
residual right L4-L5, left S1 radiculopathy confirmed by 
electrodiagnostic studies by a civilian neurologist, and low 
back pain syndrome. 

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

The veteran's lumbar spine disability is rated under the 
version of Diagnostic Code 5293 in effect prior to September 
23, 2002, pertaining to Intervertebral Disc Disease (IVDS).  
Under this Diagnostic Code, pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, was to be 
rated 60 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  There is no 
higher rating under Diagnostic Code 5293 in effect prior to 
September 23, 2002. 

The Board has considered rating the veteran's service-
connected lumbar spine disability under other Diagnostic 
Codes in order to provide him with the highest rating 
available to him.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).

On September 23, 2002, the rating criteria for IVDS were 
amended.  Under the rating criteria for IVDS in effect from 
September 23, 2002 through September 26, 2003, it was to be 
rated on the basis of frequency of incapacitating episodes.  
However, the highest disability rating under the amended 
Diagnostic Code 5293 was 60 percent, and therefore would not 
provide the veteran with a higher rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

In terms of the other rating criteria in effect prior to 
September 26, 2003, there were two Diagnostic Codes which 
provided disability ratings in excess of 60 percent.  
Diagnostic Code 5285 provided ratings for residuals of 
fracture of vertebra.  When the residuals of vertebral 
fracture included cord involvement, being bedridden, or 
required long leg braces, the disability rating was 100 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
Diagnostic Code 5286 provided ratings for complete bony 
fixation (ankylosis) of the spine.  Ankylosis of the spine in 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), was to be rated 100 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  
However, the veteran's service-connected lumbar spine 
disability has not been manifested by residuals of vertebra 
fracture with cord involvement or ankylosis of the spine.  
Throughout the entire appeals period, the examiners of the 
veteran's spine noted that there were no postural 
abnormalities of the veteran's spine and no fixed 
deformities.  As such, higher ratings under these diagnostic 
codes are not available to the veteran.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286 (2003).  

Under the current criteria, which came into effect on 
September 26, 2003, the diagnostic codes that pertain to 
disabilities of the spine, Diagnostic Codes 5235 - 5243, are 
to be rated in accordance with the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula), unless 
Diagnostic Code 5243, pertaining to IVDS, is evaluated under 
the Formula for rating IVDS Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  Under the General 
Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, provides a 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  In 
terms of the Formula for Incapacitating Episodes, a sixty 
percent disability rating is the highest rating available 
under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  However, as noted above, there is no 
evidence that the veteran's service-connected lumbar spine 
disability has been manifested by ankylosis of the spine.  As 
such, a higher rating is not available to the veteran under 
the current spinal criteria.

The Board notes that Note (1) following the General Rating 
Formula for Diseases and Injuries of the Spine provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  38 
C.F.R. § 4.71a (2007).  However, the veteran's service-
connected lumbar spine disability is under Diagnostic Code 
5293, in effect prior to September 23, 2002, which includes 
neurological symptoms related to the veteran's IVDS.  As 
such, the Board finds that the veteran is adequately 
compensated for any neurological abnormalities.  

The Board finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeals 
period, the veteran meets the criteria for a 60 percent 
disability rating for his back disability.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Hart, supra.  

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, the Board it is 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 60 percent for the veteran's 
back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a cervical spine disorder is denied.

A disability rating in excess of 60 percent for herniated 
nucleus pulposus of the lumbar spine (previously diagnosed as 
low back pain syndrome) is denied.






REMAND

In March 2008, the veteran filed an NOD to the November 2007 
rating decision issued in March 2008, which granted a 10 
percent disability rating for major depression.  The Board 
finds that the veteran's NOD regarding the initial disability 
rating assigned for the ratings was timely filed with the 
agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a) (2007).  However, it does not 
appear that the RO ever issued a statement of the case in 
response to the veteran's March 2008 NOD.  In such cases, the 
Board is required to remand the issues to the RO for issuance 
of a statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case 
addressing the veteran's appeal of the 
initial disability rating assigned to him 
for his service-connected major 
depression.  The RO should inform the 
veteran that in order to complete the 
appellate process for this matter he 
should submit a timely substantive appeal 
to the RO.  If the veteran completes his 
appeal by filing a timely substantive 
appeal, the matter should it be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


